     Case 2:20-cv-05400-JFW-KES Document 32 Filed 01/04/21 Page 1 of 1 Page ID #:141




                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.       CV 20-5400-JFW(KESx)                                            Date: January 4, 2021

Title:         Jose Estrada -v- Kodimer Investments, LLC, et al.

           PRESENT: HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Shannon Reilly                                None Present
                Courtroom Deputy                              Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
               None                                                      None

 PROCEEDINGS (IN CHAMBERS):               ORDER DISMISSING ACTION WITHOUT PREJUDICE
                                          FOR FAILURE TO COMPLY WITH COURT ORDER

        In the Court’s Scheduling and Case Management Order (“CMO”), filed August 12, 2020
 (Docket No. 26), the Court set December 14, 2020 as the last day to conduct a Settlement
 Conference, and December 18, 2020 as the last day to file a Joint Report Re: Results of Settlement
 Conference. Plaintiff has violated the Court's CMO by failing to complete the Settlement Conference
 by the Court-ordered deadline of December 14, 2020, and by failing to file the Joint Report Re:
 Results of Settlement Conference by the Court-ordered deadline of December 18, 2020.

       As a result of Plaintiff’s violation of the Court’s Order, this action is DISMISSED without
 prejudice. See Federal Rule of Civil Procedure 41(b); see also Yourish v. California Amplifier, 191
 F.3d 983, 986-988 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).

          IT IS SO ORDERED.




                                                                           Initials of Deputy Clerk sr
 rev 1/18/18
